Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanyingAnnual Report on Form 10-K of Guangzhou Global Telecom, Inc., for theYear endingDecember 31, 2009, I, Li Yankuan, Chief Executive Officer of Guangzhou Global TelecomInc., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Yearly Report on Form 10-K for theyear ending December 31, 2009, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Yearly Report on Form 10-K for theyear ended December 31, 2009, fairly represents in all material respects, the financial condition and results of operations of Guangzhou Global Telecom, Inc. Date: April 15, 2010 /s/ Li Yankuan Li Yankuan Chief Executive Officer
